                                                                                          FILED
                                                                                 2018 Oct-17 PM 04:29
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

WALKER HENDERSON B.                          ]
McINTURFF,                                   ]
                                             ]
      Plaintiff,                             ]
                                             ]
v.                                           ]            4:18-cv-00730-ACA
                                             ]
ST. CLAIR COUNTY SHERIFF                     ]
DEPARTMENT, et al.,                          ]
                                             ]
      Defendants.                            ]

                          MEMORANDUM OPINION

      This matter comes before the court on Defendants’ unopposed motion to

dismiss the complaint. (Doc. 10).

      Plaintiff Walker Henderson B. McInturff filed this lawsuit under 42 U.S.C.

§ 1983, asserting that the St. Clair County Sheriff’s Department and its sheriff,

Terry Surles, denied his right to reasonable bail, in violation of federal and state

law. (Doc. 1). Defendants move to dismiss the complaint. (Doc. 10).

      The court WILL GRANT the motion to dismiss and WILL DISMISS the

complaint. The court concludes that the Sheriff’s Department is not a legal entity

subject to suit; Mr. Surles is entitled to immunity from the state law claims against

him in his official capacity; Mr. McInturff failed to state a valid state law claim

against Mr. Surles in his individual capacity; Mr. Surles is entitled to Eleventh
Amendment immunity from the federal claim against him in his official capacity;

and Mr. Surles is entitled to qualified immunity from the federal claim against him

in his individual capacity.

         I.    BACKGROUND

         At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012). Mr. McInturff

alleges that in the early morning hours of May 12, 2016, he was arrested and

charged with driving under the influence of alcohol and reckless driving. (Doc. 1

at 1–2). His father requested release on bond, but a Sheriff’s Department policy

prohibited setting a bond or releasing an arrestee on bond for at least 24 hours after

the arrest if the arrestee was charged with driving under the influence. (Id. at 2–3).

Bail was not set and Mr. McInturff was not released until 24 hours after the arrest.

(Id. at 3).

         Based on those facts, Mr. McInturff asserts that the Sheriff’s Department

and Mr. Surles violated his right, under the Eighth and Fourteenth Amendments to

the United States Constitution, to a reasonable bail. (Id. at 4). He also asserts,

under Alabama law, that they wrongfully arrested him and falsely imprisoned him.

(Id.).




                                          2
      II.    DISCUSSION

      Defendants move to dismiss the complaint for failure to state a claim, under

Federal Rule of Civil Procedure 12(b)(6). A Rule 12(b)(6) motion to dismiss

attacks the legal sufficiency of the complaint. “To survive a motion to dismiss, the

plaintiff must plead ‘a claim to relief that is plausible on its face.’” Butler, 685

F.3d at 1265 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      Mr. McInturff names the Sheriff’s Department and Mr. Surles, but he does

not specify whether he sues Mr. Surles in his individual or official capacities. In

the interest of judicial economy, the court will address both types of liability.

      First, Defendants contend that the Sheriff’s Department must be dismissed

because it is not a legal entity subject to suit. (Doc. 11 at 8–9). The court agrees.

“Under Alabama law, a county sheriff’s department lacks the capacity to be sued.”

Dean v. Barber, 951 F.2d 1210, 1215 (11th Cir. 1992); King v. Colbert Cty., 620

So. 2d 623, 626 (Ala. 1993). Accordingly, the court WILL DISMISS WITH

PREJUDICE the claims against the Sheriff’s Department.

      Next, Defendants contend that Mr. Surles is entitled to absolute immunity

from the state law claims. (Doc. 11 at 15–16). Again, the court agrees. Article I,



                                           3
§ 14 of the Alabama Constitution protects the State and its agents from liability for

monetary damages on state law claims brought against it. See Ala. State Univ. v.

Danley, 212 So. 3d 112, 124 (Ala. 2016) (“[Section] 14 provides absolute

immunity from suit—and thus liability—for monetary damages based on state-law

claims . . . .”); Parker v. Amerson, 519 So. 2d 442, 442–43 (Ala. 1987) (holding

that, with exceptions for cases seeking certain types of injunctive relief, “[a] sheriff

is an executive officer of the State of Alabama, who is immune from suit under

Article I, § 14, Alabama Constitution of 1901, in the execution of the duties of his

office”).   Mr. McInturff seeks only monetary damages; as such, the Alabama

Constitution bars his state law claims against Mr. Surles in his official capacity.

The court WILL DISMISS WITH PREJUDICE the state law claims against

Mr. Surles in his official capacity.

      As for Mr. McInturff’s state law claims against Mr. Surles in his individual

capacity, the court finds that Mr. McInturff has failed to state a claim for wrongful

arrest or false imprisonment. The complaint does not allege that Mr. Surles was

present at Mr. McInturff’s arrest or that he personally denied Mr. McInturff bail.

(See Doc. 1 at 1–3).       Accordingly, the court WILL DISMISS WITHOUT

PREJUDICE the state law claims against Mr. Surles in his individual capacity.

      Next, Mr. McInturff asserts a claim that Mr. Surles violated his right to

reasonable bail under the Eighth and Fourteenth Amendments. (Id. at 4). To the



                                           4
extent Mr. McInturff asserts that claim against Mr. Surles in his official capacity,

the Eleventh Amendment provides him with immunity from the federal claim.

“Eleventh Amendment immunity bars suits brought in federal court when the State

itself is sued and when an ‘arm of the State’ is sued.” Manders v. Lee, 338 F.3d

1304, 1308 (11th Cir. 2003) (en banc). An Alabama sheriff sued for monetary

damages in his official capacity is considered an arm of the State. Carr v. City of

Florence, Ala., 916 F.2d 1521 (11th Cir. 1990). Accordingly, the court WILL

DISMISS WITH PREJUDICE the federal claim brought against Mr. Surles in

his official capacity.

      Finally, Mr. McInturff asserts an individual capacity claim against

Mr. Surles for denial of reasonable bail. Defendants contend that Mr. Surles is

entitled to qualified immunity from that claim. (Doc. 11 at 9–15). They base their

argument on facts not included in the complaint. (See id. at 3 (“Left out of

[Mr. McInturff’s] assertion of facts is that [he] refused to take the field sobriety

tests law enforcement asked him to take at the scene.”); id. at 4 (“Again,

[Mr. McInturff] does not include in his assertion of facts that he refused a

breathalyzer test upon being booked into the jail.”); id. at (“This case concerns the

policy of the St. Clair County Sheriff’s Office and of Sheriff Surles to hold

arrestees for DUI for 24 hours, when they failed to submit to a breathalyzer test,

which would establish a BAC.”)). The court cannot consider facts outside the four



                                         5
corners of the complaint. See Butler, 685 F.3d at 1265. Instead, the court must

take as true Mr. McInturff’s allegation that the St. Clair County Sheriff’s

Department has a policy of refusing to grant bail for at least 24 hours after an arrest

for driving under the influence of alcohol.

      Nevertheless, even under the facts as alleged in the complaint, the court

agrees that Mr. Surles is entitled to qualified immunity. “Qualified immunity

protects government officials performing discretionary functions from suits in their

individual capacities unless their conduct violates clearly established statutory or

constitutional rights of which a reasonable person would have known.” Shaw v.

City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018) (quotation marks omitted). It

is undisputed that Mr. Surles was acting within the scope of his discretionary

authority.   Accordingly, Mr. McInturff must establish “that the facts alleged,

construed in the light most favorable to [him], establish that a constitutional

violation did occur. And [he] must also show that law existing at the time the

conduct occurred clearly established that the conduct violated the constitution.” Id.

at 1099 (citation omitted). The court “may decide these two issues in either order.”

Wate v. Kubler, 839 F.3d 1012, 1018–19 (11th Cir. 2016).

      Even assuming that the facts alleged would support a claim for the denial of

reasonable bail—an assumption the court doubts—Mr. McInturff has not

established that “the law existing at the time the conduct occurred clearly



                                          6
established that the conduct violated the constitution.” Shaw, 884 F.3d at 1099.

The Eighth Amendment prohibits “[e]xcessive bail.” U.S. Const. amend. VIII. 1

But the Eighth Amendment does not require a court or law enforcement to release

a pre-trial detainee on bail. See Campbell v. Johnson, 586 F.3d 835 (2009) (“[T]he

Excessive Bail Clause does not guarantee a right to bail . . . .”) (quoting United

States v. Salerno, 481 U.S. 739, 754 (1987)). Mr. McInturff has not pointed to any

binding caselaw holding that a 24 hour delay in setting bail after an arrest for

driving under the influence is a clearly established constitutional violation, nor has

he established that “the conduct was so obviously prohibited . . . that the

constitutional violation would be readily apparent to the [defendant] with obvious

clarity.” Wate, 839 F.3d at 1018. Accordingly, the court WILL DISMISS WITH

PREJUDICE the claim against Mr. Surles in his individual capacity.

      III.   CONCLUSION

      The court WILL GRANT Defendant’s unopposed motion to dismiss the

complaint. The court WILL DISMISS WITH PREJUDICE the claims against

the Sheriff’s Department. The court WILL DISMISS WITH PREJUDICE the

state law claims against Mr. Surles in his official capacity. The court WILL


      1
         Although “[t]he Excessive Bail Clause has never expressly been
incorporated by the Supreme Court to apply to the States” through the Fourteenth
Amendment, the court will “follow the Supreme Court’s lead in assuming that it
has been incorporated.” See Walker v. City of Calhoun, Ga., 901 F.3d 1245, 1257
n.6 (11th Cir. 2018).

                                          7
DISMISS WITHOUT PREJUDICE the state law claims against Mr. Surles in

his individual capacity. The court WILL DISMISS WITH PREJUDICE the

federal claim brought against Mr. Surles in his official capacity. The court WILL

DISMISS WITH PREJUDICE the federal claim against Mr. Surles in his

individual capacity.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this October 17, 2018.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         8
